IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

CAROLYN MAY EDWARDS, )
Plaintiff, )
)
v. ) CIVIL NO. 3:18cv615 (JAG)
)
ANDREW M. SAUL,! )
Commissioner of Social Security, )
Defendant. )
)
ORDER

This matter is before the Court on the Report and Recommendation of the Magistrate Judge

entered on June 6, 2019 (Dk. No. 21). The time to file objections has expired and neither party

has objected to the Report and Recommendation. Having considered the matter and deeming it

otherwise proper and just to do so, it is hereby ORDERED:

(1)

(2)
(3)
(4)
(5)

The Report and Recommendation of the Magistrate Judge (Dk. No. 21) is
ACCEPTED and ADOPTED as the OPINION of the Court.

Plaintiff's Motion for Summary Judgment (Dk. No. 15) is DENIED.
Defendant’s Motion for Summary Judgment (Dk. No. 18) is GRANTED.
The decision of the Commissioner is AFFIRMED.

This case is CLOSED.

Let the Clerk of the Court send a copy of this Final Order to all counsel of record.

It is so ORDERED.
Isf a [
Richmond, Virginia John A. Gibney, Jr. yy,
: i tes District Ju
Date: 26 June 2019 United States

 

 

 

 

 

 

' On June 4, 2019, the United States Senate confirmed Andrew M. Saul to a six-year term as the
Commissioner of Social Security. Pursuant to Federal Rule of Civil Procedure 25(d),
Commissioner Saul should be substituted for Former Acting Commissioner Nancy A. Berryhill as
the defendant in this matter.
